


AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT AGREEMENT
THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (the “Amended
Agreement”), is made and entered into as of July 30, 2015 (the “Effective Date”)
by and between Diebold, Incorporated, an Ohio corporation (together with its
successors and assigns permitted under this Amended Agreement, the “Company”),
and Andreas W. Mattes (the “Executive” and, together with the Company, the
“Parties”).
W I T N E S S E T H
WHEREAS, the Company and the Executive entered into that certain Executive
Employment Agreement, dated as of June 6, 2013, to set forth the terms and
conditions upon which the Executive agreed to serve as an officer of the Company
(the “Original Agreement”);
WHEREAS, the Company and the Executive desire to amend and restate the Original
Agreement; and
WHEREAS, Section 18 of the Original Agreement requires that an amendment be in
writing and signed by both parties.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:
1.Definitions.


(a)“Base Salary” shall mean the salary provided for in Section 4 below.


(b)“Board” shall mean the Board of Directors of the Company.


(c)(i)     “Cause” shall mean, at all times other than during the two-year
period following a Change in Control, the Executive’s:


(A)    Willful failure to substantially perform his duties with the Company
(other than any such failure resulting from the Executive’s Disability), after a
written demand for substantial performance is delivered to the Executive that
specifically identifies the manner in which the Company believes that the
Executive has not substantially performed his duties, and the Executive has
failed to remedy the situation within fifteen (15) business days of such written
notice from the Company;
(B)    Willful gross negligence in the performance of the Executive’s duties;
(C)    Conviction of, or plea of guilty or nolo contendere to, any felony or a
lesser crime or offense which, in the reasonable opinion of the Company, could
adversely affect the business or reputation of the Company;
(D)    Willful engagement in conduct that is demonstrably and materially
injurious to the Company, monetarily or otherwise;
(E)    Willful violation of any provision of the Company’s Code of Business
Ethics, as amended from time to time;
(F)    Willful violation of any of the covenants contained in Sections 11
through 13 of this Amended Agreement, as applicable;

1





--------------------------------------------------------------------------------




(G)    Engaging in any act of dishonesty resulting in, or intended to result in,
material personal gain at the expense of the Company; or
(H)    Engaging in any act that is intended to harm the reputation, business
prospects, or operations of the Company.
For purposes of Section 1(c)(i), no act or omission by the Executive shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Company. Any act or failure to act based upon: (i) authority
given pursuant to a resolution duly adopted by the Board; or (ii) advice of
counsel for the Company, shall be conclusively presumed to be done or omitted to
be done by the Executive in good faith and in the best interests of the Company.
There shall be no termination for Cause pursuant to subsections 1(c)(i)(B)
through (H) unless a written notice, containing a detailed description of the
grounds constituting Cause hereunder, is delivered to the Executive stating the
basis for the termination. Upon receipt of such notice, the Executive shall be
given 30 days to fully cure (if such violation, neglect, or conduct is capable
of cure) the violation, neglect, or conduct that is the basis of such claim. If,
in the Board’s opinion, cure has not been accomplished by the Executive at the
conclusion of such 30-day period, the Executive will be given a reasonable
opportunity to be heard before termination.
(ii)     “Cause” shall mean, only during the two-year period following any
Change in Control, the Executive’s:


(A)    Intentional act of fraud, embezzlement or theft in connection with his
duties or in the course of his employment with the Company or any Subsidiary;
(B)    Intentional wrongful damage to property of the Company or any Subsidiary;
(C)    Intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary; or
(D)    Intentional wrongful engagement in any competitive activity which would
constitute a material breach of the duty of loyalty;
and any such act shall have been materially harmful to the Company and its
Subsidiaries taken as a whole. For purposes of Section 1(c)(ii), no act, or
failure to act, on the part of the Executive shall be deemed “intentional” if it
was due primarily to an error in judgment or negligence, but shall be deemed
“intentional” only if done, or omitted to be done, by the Executive not in good
faith and without reasonable belief that his action or omission was in or not
opposed to the best interest of the Company and its Subsidiaries.
The Executive shall not be deemed to have been terminated for “Cause” under
Section 1(c)(ii) unless and until there shall have been delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters of the Board then in office at a meeting of the Board
called and held for such purpose (after reasonable notice to the Executive and
an opportunity for the Executive, together with his counsel, to be heard before
the Board), finding that, in the good faith opinion of the Board, the Executive
had committed an act set forth above in this Section 1(c)(ii) and specifying the
particulars thereof in detail. Nothing herein shall limit the right of the
Executive or his beneficiaries to contest the validity or propriety of any such
determination.
(d)     “Change in Control” means the occurrence of any of the following:


(i)    the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of thirty percent (30%) or
more of either: (A) the then-outstanding shares of common stock of the Company
(the “Company

2





--------------------------------------------------------------------------------




Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (“Voting Stock”); provided, however, that for purposes of this
subsection (i), the following acquisitions shall not constitute a Change in
Control: (1) any acquisition directly from the Company, (2) any acquisition by
the Company, (3) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary, or (4) any acquisition
by any Person pursuant to a transaction which complies with clauses (A), (B) and
(C) of subsection (iii) below; or
(ii)    individuals who, as of the date hereof, constitute the Board (as
modified by this subsection (ii), the “Incumbent Board”), cease for any reason
(other than death or disability) to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (either by a specific vote or by approval of
the proxy statement of the Company in which such person is named as a nominee
for director, without objection to such nomination) shall be considered as
though such individual were a member of the Incumbent Board, but excluding for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
(iii)    consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company Common Stock and Voting
Stock immediately prior to such Business Combination beneficially own, directly
or indirectly, more than fifty percent (50%) of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the Company Common Stock and Voting Stock of the
Company, as the case may be, (B) no Person (excluding any entity resulting from
such Business Combination or any Executive benefit plan (or related trust)
sponsored or maintained by the Company or such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, thirty percent
(30%) or more of, respectively, the then-outstanding shares of common stock of
the entity resulting from such Business Combination, or the combined voting
power of the then-outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and (C)
at least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board providing for such Business Combination; or
(iv)    approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
A “Change in Control” will be deemed to occur (A) with respect to a Change in
Control pursuant to subsection (i) above, on the date that any Person becomes
the beneficial owner of thirty percent (30%) or more of either the Company
Common Stock or the Voting Stock, (B) with respect to a Change in Control
pursuant to subsection (ii) above, on the date the members of the Incumbent
Board first cease for any reason (other than death or disability) to constitute
at least a majority of the Board, (C) with respect to a Change in Control
pursuant to subsection (iii) above, on the date the applicable transaction
closes and (D) with respect to a Change in Control pursuant to subsection (iv)
above, on the date of the shareholder approval. Notwithstanding the foregoing
provisions, a “Change in Control” shall not be deemed to have occurred for
purposes of this Amended Agreement solely because of a change in control of any
Subsidiary by which the Executive may be employed.
(e)    “Code” means the Internal Revenue Code of 1986, as amended.



3





--------------------------------------------------------------------------------




(f)    “Compensation Committee” shall mean the Compensation Committee of the
Board or any other committee appointed by the Board to perform the functions of
the Compensation Committee.


(g)    “Date of Termination” shall mean the date on which the Executive incurs a
“separation from service” within the meaning of Section 409A of the Code.


(h)    “Disability” shall mean the Executive’s permanent and total disability as
defined by the long-term disability plan in effect for senior executives of the
Company.


(i)    “Effective Date” shall be [July 30], 2015.


(j)    “Equity Incentive Plan” shall mean the Amended and Restated 1991 Equity
Performance and Incentive Plan, as it may be amended from time to time, and/or
any successor plan(s) providing for the issuance of time-based or
performance-based equity to executives.


(k)    “Good Reason” shall mean the occurrence of any one or more of the
following without the Executive’s express written consent:


(i)The Company changes the Executive’s title or material job duties such that it
results in material diminution in Executive’s authority, duties, or
responsibilities; or


(ii)The Company materially reduces the amount of the Executive’s then current
Base Salary or the target opportunity for his annual incentive award; or


(iii)The Company requires the Executive to be based at a location in excess of
fifty (50) miles from the location of the Executive’s principal job location or
office as of the Effective Date, which the Parties acknowledge to be the
Company’s North Canton, Ohio corporate headquarters; or


(iv)Executive is removed by the Board of its own volition from his position on
the Board; or
(v)The failure of the Company to obtain in writing the obligation to perform or
be bound by the terms of this Amended Agreement by any successor to the Company
or a purchaser of all or substantially all of the assets of the Company; or


(vi)Any other action or inaction by the Company that constitutes a material
breach by the Company of the terms and conditions of this Amended Agreement.
The Executive is not entitled to assert that his termination is for Good Reason,
unless the Executive gives the Company written notice of the event or events
that are the basis for such claim within 30 days after the event or events
occur, describing such claim in reasonably sufficient detail to allow the
Company to address the event or events and a period of not less than 30 days
after to cure the alleged condition.


(l)    “Pro Rata” shall mean a fraction, the numerator of which is the number of
days that the Executive was employed in the applicable performance period (the
performance period in the case of an annual incentive award and a performance
cycle in the case of an award under the Equity Incentive Plan) and the
denominator of which shall be the number of days in the applicable performance
period or cycle.


(m)    “Protected Information” shall mean trade secrets, confidential and
proprietary business information of the Company, and any other information of
the Company, including, but not limited to, customer lists (including potential
customers), sources of supply, processes, plans, materials, pricing information,
internal memoranda, marketing plans, internal policies, and products and
services that may be developed from time to time by the Company and its agents
or employees, including the Executive; provided, however, that information that
is in the public domain (other than as a result of a breach of this Amended
Agreement), approved for release by the Company or lawfully obtained from third
parties who are not bound by a confidentiality agreement with the Company, is
not Protected Information.

4





--------------------------------------------------------------------------------




(n)    “Shares” shall mean the Common Shares of the Company.


(o)    “Subsidiary” means a corporation, company or other entity (i) more than
50 percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but more than 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter owned or controlled,
directly or indirectly, by the Company, but such corporation, company or other
entity shall be deemed to be a Subsidiary only so long as such ownership or
control exists.


(p)    “Term of Employment” shall mean the period specified in Section 2 below
(including any extension as provided therein).


2.Term of Employment.


The Term of Employment shall begin on the Effective Date, and shall extend until
the second anniversary of the Effective Date, with automatic one-year renewals
thereafter unless either Party notifies the other at least 6 months before the
scheduled expiration date that the Amended Agreement is not to renew.
Notwithstanding the foregoing, the Term of Employment may be earlier terminated
by either Party in accordance with the provisions of Section 10.
3.Position, Duties and Responsibilities.


(a)Commencing on the Effective Date and continuing for the remainder of the Term
of Employment, the Executive shall be employed as the Chief Executive Officer
and President of the Company and be responsible for the general management of
the affairs of the Company. The Executive shall continue to serve on the Board
and shall be re-nominated as applicable so that he continues to serve as a
member of the Board during the Term of Employment. The Executive, in carrying
out his duties under this Amended Agreement, shall report to the Board. During
the term of this Amended Agreement, the Executive shall devote substantially all
of his business time and attention to the business and affairs of the Company
and shall use his best efforts, skills and abilities to promote its interests.


(b)Nothing herein shall preclude the Executive from (i) serving on the boards of
directors of a reasonable number of other corporations with the concurrence of
the Board, (ii) serving on the boards of a reasonable number of trade
associations and/or charitable organizations, (iii) engaging in charitable
activities and community affairs, and (iv) managing his personal investments and
affairs, provided that such activities set forth in this Section 3(b) do not
conflict or interfere with the effective discharge of his duties and
responsibilities under Section 3(a).


4.Base Salary.


The Executive shall be paid an annualized Base Salary, payable in accordance
with the regular payroll practices of the Company, of not less than $937,500.
The Base Salary shall be reviewed annually for increase in the discretion of the
Board.
5.Annual Incentive Award.


During the Term of Employment, the Executive shall be eligible for an annual
incentive award with payout opportunities that are commensurate with his
position and duties, as determined by the Company in its sole discretion. The
Executive’s annual incentive award opportunities shall be based on Company and
individual performance goals determined, and subject to change, by the Company
in the Company’s sole discretion. The Executive shall be paid his annual
incentive award no later than other senior executives of the Company are paid
their annual incentive award.

5





--------------------------------------------------------------------------------




6.Long-Term Incentive Awards.


During the Term of Employment, the Executive shall be eligible to participate in
the Company’s Long-Term Incentive Plan (LTIP) on terms commensurate with his
position and duties, as determined by the Company in its sole discretion.
Program design including performance measures and weighting is at the sole
discretion of the Board.
7.Employee Benefit Programs.


During the Term of Employment, the Executive shall be entitled to participate in
any employee benefit plans and programs made available to the Company’s senior
level executives (other than the Diebold, Incorporated Senior Leadership
Severance Plan (For Tier I, Tier II, and Tier III Executives), subject to
Section 10(f) below, or any defined benefit plan, under any circumstances), as
such plans or programs may be in effect from time to time, including, without
limitation, 401(k) savings and other plans or programs, medical, dental,
hospitalization, short-term and long-term disability and life insurance plans,
accidental death and dismemberment protection, travel accident insurance, and
any retirement plans or programs and any other employee welfare benefit plans or
programs that may be sponsored by the Company in the future from time to time,
including any plans that supplement the above-listed types of plans or programs,
whether funded or unfunded. The Executive’s participation shall be based on, and
the calculation of all benefits shall be based on, the assumptions that the
Executive has met all service-period or other requirements for such
participation. The Executive shall be entitled to four weeks of paid vacation
during each year of employment, which shall be subject to the Company’s vacation
policy for senior executives.
8.Reimbursement of Business and Other Expenses.


The Executive is authorized to incur reasonable expenses in carrying out his
duties and responsibilities under this Amended Agreement and the Company shall
promptly reimburse him for all reasonable business expenses incurred in
connection with carrying out the business of the Company, subject to
documentation in accordance with the Company’s policy.
9.Perquisites.


The Executive shall receive the following Company executive perquisites:
(a)The Company shall reimburse the Executive for reasonable financial planning
and tax preparation fees up to an annual maximum of $12,000.


(b)The Executive shall be entitled to the annual Executive Physical Program at
the Company’s expense at the Cleveland Clinic.


(c)The Executive shall be entitled to benefits provided under the Company’s
applicable relocation policy, and the Company shall reimburse certain additional
expenses as may be approved by the Chairman of the Board.


All reimbursements under Section 8 or Section 9, or otherwise under this Amended
Agreement, shall be for expenses incurred by the Executive during the Term of
Employment. In all events such reimbursement will be made no later than the end
of the year following the year in which the expense was incurred. Each provision
of reimbursements shall be considered a separate payment and not one of a series
of payments for purposes of Section 409A of the Code. In addition, no
reimbursement or in-kind benefit shall be subject to liquidation or exchange for
another benefit and the amount available for reimbursement, or in-kind benefits
provided, during one calendar year in no event will affect the amount of
expenses required to be reimbursed or in-kind benefits required to be provided
by the Company in any other calendar year.

6





--------------------------------------------------------------------------------




10.
Termination of Employment.



(a)Termination Due to Death. In the event that the Executive’s employment is
terminated due to his death, his estate or his beneficiaries, as the case may
be, shall be entitled to the following benefits:


(i)a lump sum amount, paid within 60 days following the Date of Termination,
equal to the Executive’s unpaid Base Salary through and including the Date of
Termination, as well as accrued, unused vacation and unreimbursed business
expenses as of the Date of Termination, consistent with the regular payroll
practices of the Company;


(ii)a lump sum amount, paid within 60 days following the Date of Termination, of
the annual incentive at target for the calendar year that includes the Date of
Termination; provided however, that such amount shall be adjusted on a Pro Rata
basis.


(iii)all outstanding options and stock appreciation rights (“SARs”), whether or
not then vested, shall vest and shall remain exercisable for a period of one
year or until their stated expiration date, if earlier; and


(iv)Pro Rata long-term incentives shall be payable when scheduled to be paid
(if, and to the extent, such awards are payable).


(b)Termination Due to Disability. In the event that the Executive’s employment
is terminated due to his Disability, and conditioned upon, no later than 60 days
after the Date of Termination, the Executive’s effective execution of a general
release of claims against the Company (without revocation), the terms of such
release to be agreed upon by the Company and the Executive, as well as the
Executive’s acknowledgement of, and the Executive’s compliance with, the
Executive’s obligations under the restrictive covenants set forth in Sections 11
through 13, he shall be entitled to the following benefits:


(i)a lump sum amount, paid within 60 days following the Date of Termination,
equal to the Executive’s unpaid Base Salary through and including the Date of
Termination, as well as for any accrued, unused vacation and unreimbursed
business expenses as of the Date of Termination, consistent with the regular
payroll practices of the Company;


(ii)a lump sum amount, paid within 60 days following the Date of Termination, of
the annual incentive at target for the calendar year that includes the Date of
Termination; provided however, that such amount shall be adjusted on a Pro Rata
basis;


(iii)all outstanding options and SARs, whether or not then vested, shall vest
and shall remain exercisable for a period of one year or until their stated
expiration date, if earlier;


(iv)Pro Rata long-term incentives shall be payable, when scheduled to be paid
(if, and to the extent, such awards are payable); and


(v)continuation of the Executive’s medical, dental, vision, and Company-paid
basic life insurance coverage for 24 months. These benefits shall be provided by
the Company to the Executive beginning immediately upon the Date of Termination.
Such benefits shall be provided to the Executive at the same coverage level and
cost to the Executive as in effect immediately prior to the Executive’s Date of
Termination. Notwithstanding the above, these medical, dental, vision and
Company-paid basic life insurance benefits shall be discontinued prior to the
end of the stated continuation period in the event the Executive receives
substantially similar benefits from a subsequent employer, as determined solely
by the Company in good faith. For purposes of enforcing this offset provision,
the Executive shall be deemed to have a duty to keep the Company informed as to
the terms and conditions of any subsequent employment and the corresponding
benefits earned from such employment, and shall provide, or cause to provide, to
the Company in writing correct, complete, and timely information concerning the
same.

7





--------------------------------------------------------------------------------




In no event shall a termination of the Executive’s employment due to Disability
occur until the Party terminating Executive’s employment gives written notice to
the other Party in accordance with Section 26 below.
(c)Termination by the Company for Cause. In the event the Company terminates the
Executive’s employment for Cause, he shall be entitled to the following
benefits:


(i)a lump sum amount, paid within 60 days following the Date of Termination,
equal to the Executive’s unpaid Base Salary through and including the Date of
Termination, as well as accrued, unused vacation and unreimbursed business
expenses as of the Date of Termination, consistent with the regular payroll
practices of the Company; and


(ii)all outstanding options and SARs which are not then vested shall be
forfeited; vested options and SARs shall remain exercisable until the earlier of
the thirtieth day after the Date of Termination or the originally scheduled
expiration date of the options and SARs, unless the Compensation Committee
determines otherwise.


(d)Termination by Company without Cause, Non-Renewal by the Company and
Discontinuation of Service, or Termination by the Executive for Good Reason. In
the event the Executive’s employment is terminated by the Company without Cause
(i.e., on a basis other than specified in Subsections 10(a), 10(b), 10(c),
10(e), or 10(f)), the Company chooses not to renew this Amended Agreement and
discontinues Executive’s service, or in the event Executive’s employment is
terminated by Executive for Good Reason, at any time other than during the
two-year period following a Change in Control, and conditioned upon, no later
than 60 days after the Date of Termination or non-renewal and discontinuation of
service, the Executive’s effective execution of a general release of claims
against the Company (without revocation), the terms of such release to be agreed
upon by the Company and Executive, as well as Executive’s acknowledgement of,
and Executive’s compliance with, Executive’s obligations under the restrictive
covenants set forth in Sections 11 through 13, the Executive shall be entitled
to the following benefits:


(i)a lump sum amount, paid within 60 days following the Date of Termination,
equal to the Executive’s unpaid Base Salary through and including the Date of
Termination, as well as accrued vacation pay and unreimbursed business expenses;


(ii)a lump sum amount, paid within 60 days following the Date of Termination,
equal to two (2) times (A) the Executive’s Base Salary, and (B) the Executive’s
annual incentive award at target for the calendar year that includes the Date of
Termination;


(iii)a lump sum amount, if any, paid within two and one-half (2 ½) months after
the end of the calendar year that includes the Date of Termination, equal to the
actual annual incentive that would have been payable to the Executive for the
calendar year that includes the Date of Termination based on the Company’s
actual performance against applicable goals and for Executive’s personal goals/
key initiatives, based on Executive’s assumed target level performance, if the
Executive had remained employed through the end of such calendar year; provided
however, that such amount shall be adjusted on a Pro Rata basis.


(iv)Continuation of the Executive’s medical, dental, vision, and Company-paid
basic life insurance coverage for 24 months. These benefits shall be provided by
the Company to the Executive beginning immediately upon the Date of Termination.
Such benefits shall be provided to the Executive at the same coverage level and
cost to the Executive as in effect immediately prior to the Executive’s Date of
Termination. Notwithstanding the above, these medical, dental, vision and
Company-paid basic life insurance benefits shall be discontinued prior to the
end of the stated continuation period in the event the Executive receives
substantially similar benefits from a subsequent employer, as determined solely
by the Company in good faith. For purposes of enforcing this offset provision,
the Executive shall be deemed to have a duty to keep the Company informed as to
the terms and conditions of any subsequent employment and the corresponding
benefits earned from such employment, and shall provide, or cause to provide, to
the Company in writing correct, complete, and timely information concerning the
same;

8





--------------------------------------------------------------------------------




(v)All outstanding and unvested stock options and SARs shall immediately vest
and shall remain exercisable for a period of twelve (12) months from the Date of
Termination or the last day of the option term, whichever occurs first.
Additionally, from time to time, the Company may declare “blackout” periods with
respect to Executive and/or designated employees of the Company during which
Executive and/or such employees are prohibited from engaging in certain
transactions in Company securities. The scheduled expiration date of stock
options and SARs pursuant to this subsection shall automatically, and without
further notice to the option/SAR holder, be extended by one business day for
each business day of the blackout period applied to the option/SAR holder (but
in no case longer than the option term);


(vi)All restrictions on unvested shares of restricted stock and unvested
restricted stock units shall immediately lapse, with such shares and units
becoming non-forfeitable on a pro rata basis, as determined under this
subparagraph (vi). The pro rata award shall equal the product of (A) and (B)
where (A) is the number of restricted stock shares or units subject to the
award, and (B) is a fraction, the numerator of which is the number of calendar
months that the Executive was employed by the Company during the restriction
period (with any partial months counting as a full month for this purpose) and
the denominator of which is the number of months in the restriction period. The
timing of the delivery of any shares on account of the vesting of any restricted
share units will be determined under the terms of the Equity Incentive Plan (as
most recently amended and/or restated) and the award agreements (or comparable
documentation) thereunder;


(vii)Unearned performance shares and performance units shall be paid out on a
pro rata basis, as determined under this subparagraph (vii). The pro rata award
shall equal the product of (A) and (B) where (A) is the award the Executive
would have earned based on actual performance measured as of the end of the
respective performance period and (B) is a fraction, the numerator of which is
the number of calendar months that the Executive was employed by the Company
during the performance period (with any partial month counting as a full month
for this purpose) and the denominator of which is the number of months in the
performance period. Any such awards will be paid to Executive at the same time
eligible participants are paid; and


(viii)The Company will assist the Executive in finding other employment
opportunities by providing to him, at the Company’s limited expense, reasonable
professional outplacement services through the provider of the Company’s choice.
Such outplacement services shall terminate when the Executive finds other
employment. However, in no event shall such outplacement services continue for
more than 24 months following the Date of Termination.


(e)Voluntary Termination. A termination of employment by the Executive on his
own initiative, other than a termination due to Disability or a termination for
Good Reason, shall have the same consequences as provided in Section 10(c) for a
termination for Cause. A voluntary termination under this Section 10(e) shall be
effective on the date specified in the Executive’s written notice, unless such
voluntary termination is earlier accepted by the Company, such early acceptance
still to be treated as a voluntary termination by the Executive.


(f)Non-Renewal by the Company. During the Term of Employment, the Executive
shall not be entitled to participate in the Diebold, Incorporated Senior
Leadership Severance Plan (For Tier I, Tier II, and Tier III Executives), or any
similar or successor plans or arrangements (the “Severance Plan”), but shall
instead (except as may be otherwise determined by the Board), be entitled to
receive payments and benefits in connection with the termination of the
Executive’s employment pursuant to this Amended Agreement. The rights and
obligations under this Section 10(f) shall survive any termination of this
Amended Agreement or termination of the Executive’s employment with the Company.


(g)No Mitigation; No Offset. In the event of any termination of employment under
this Section 10, the Executive shall be under no obligation to seek other
employment and there shall be no offset against amounts due the Executive under
this Amended Agreement on account of any remuneration attributable to any
subsequent employment that he may obtain.



9





--------------------------------------------------------------------------------




(h)Nature of Payments. Any amounts due under this Section 10 are in the nature
of severance payments considered to be reasonable by the Company and are not in
the nature of a penalty.


(i)Timing of Payments. Notwithstanding any provision in this Amended Agreement
to the contrary, if the Executive is a “specified employee” (within the meaning
of Treasury Regulation Section 1.409A-1(i) and using the identification
methodology selected by the Company from time to time) on the Date of
Termination, to the extent payments or benefits made hereunder (as well as any
other payment or benefit that the Executive is entitled to receive upon his
separation from service) constitute deferred compensation (after taking account
any applicable exceptions under Section 409A of the Code), and to the extent
required by Section 409A of the Code, payments or benefits payable upon
separation from service which otherwise would be payable during the six-month
period immediately following the Date of Termination will instead be paid or
made available on the earlier of (i) the first day following the six month
anniversary of the Executive’s Date of Termination and (ii) the Executive’s
death.


11.Non-Competition.


(a) The Executive agrees that during the Executive’s employment with the Company
and for a period of two (2) years following the termination of such employment,
whether termination is by the Executive or the Company, and regardless of the
reasons therefore, the Executive shall not: (A) directly, or indirectly act in
concert or conspire with any person employed by the Company in order to, engage
in or prepare to engage in or to have a financial or other interest in any
business or any activity that he knows (or reasonably should have known) to be
directly competitive with the business of the Company as then being carried on
(or with any product, service, or business activity which was under active
development while the Executive was employed by Company if such development is
being actively pursued by the Company during such two-year period); or (B) serve
as an employee, agent, partner, shareholder, director, or consultant for, or in
any other capacity participate, engage, or have a financial or other interest in
any business or any activity that he knows (or reasonably should have known) to
be directly competitive with the business of the Company as then being carried
on (or with any product, service, or business activity which was under active
development while the Executive was employed by Company if such development is
being actively pursued by the Company during such two-year period), provided,
however, that notwithstanding anything to the contrary contained in this Amended
Agreement, the Executive may own up to two percent (2%) of the outstanding
shares of the capital stock of a company whose securities are registered under
Section 12 of the Exchange Act. Further, notwithstanding anything to the
contrary in this Section 11(a), provided that the Company is given reasonable
opportunity to consult with the Executive and the Executive consults with the
Company in good faith, the Company may opt, in its sole discretion, to consent
to the Executive’s accepting employment with a competitive business on the
condition that Executive will not be involved, directly or indirectly, in any
manner, with any competitive product or service.


(b)The Executive further acknowledges and agrees that, in the event of the
termination of his employment with the Company, the Executive’s experience and
capabilities are such that the Executive can obtain employment in business
activities which do not compete with the Company, and that the enforcement of
this Amended Agreement by way of injunction shall not prevent the Executive from
earning a reasonable livelihood. The Executive further acknowledges and agrees
that the covenants contained herein are necessary for the protection of the
Company’s legitimate business interests and are reasonable in scope and
duration.


12.No Solicitation of Employees.


The Executive agrees that during his employment with the Company and for a
period of three (3) years following the termination of such employment, whether
termination is by the Executive or by the Company, regardless of the reasons
therefore, the Executive will not directly or indirectly, (a) employ or retain
or solicit for employment or arrange to have any other person, firm, or other
entity employ or retain or solicit for employment or otherwise participate in
the employment or retention of any person who is an employee or consultant of
the Company; or (b) solicit suppliers or customers of the Company or induce any
such person to terminate his, her, or its relationship with the Company. In the
event that the scope of the restrictions in Section 11 or 12 are found overly
broad, Executive agrees that a court should reform the restrictions by limiting
them to the maximum reasonable scope.

10





--------------------------------------------------------------------------------




13.Confidentiality.


The Company has advised the Executive and the Executive acknowledges that it is
the policy of the Company to maintain as secret and confidential all Protected
Information, and that Protected Information has been and will be developed at
substantial cost and effort to the Company. The Executive shall not at any time,
directly or indirectly, divulge, furnish, or make accessible to any person,
firm, corporation, association, or other entity (otherwise than as may be
required in the regular course of the Executive’s employment), nor use in any
manner, either during the Executive’s employment or after termination for any
reason, any Protected Information, or cause any such Protected Information of
the Company to enter the public domain.
14.Effect of a Change in Control. The Executive’s entitlements relating to a
Change in Control of the Company shall be determined in accordance with this
Section 14 and there shall be no duplication of the benefits provided in this
Section 14.


(a)Extension of Amended Agreement. Subject to Section 16 below, upon a Change in
Control, the Term of Employment shall be extended to the second anniversary of
such Change in Control, with automatic one (1) year renewals thereafter unless
either party notifies the other at least six (6) months before the scheduled
expiration date that the Amended Agreement is not to renew. Notwithstanding the
foregoing, the Term of Employment may be earlier terminated by either party in
accordance with the provisions of Section 10, except as modified by this Section
14.


(b)Obligations of the Company upon Certain Terminations Following a Change in
Control.


(i)Good Reason; Other Than for Cause. If, during the two (2) year period
following a Change in Control, the Executive’s employment is terminated by the
Company without Cause (i.e., on a basis other than specified in Subsections
10(a), 10(b), 10(c), 10(e), or 10(f)), or the Executive’s employment is
terminated by Executive for Good Reason, and conditioned upon Executive’s
compliance with Executive’s obligations under the restrictive covenants set
forth in Sections 11 through 13, the Executive shall be entitled to the
following benefits:


(A)a lump sum amount, paid within sixty (60) days following the Date of
Termination, equal to the Executive’s unpaid Base Salary through and including
the Date of Termination, as well as accrued vacation pay and unreimbursed
business expenses;


(B)a lump sum amount, paid within sixty (60) days following the Date of
Termination, equal to two (2) times (A) the Executive’s Base Salary, and (B) the
Executive’s annual incentive award at target for the calendar year that includes
the Date of Termination;


(C)a lump sum amount, if any, paid within two and one-half (2 ½) months after
the end of the calendar year that includes the Date of Termination, equal to the
actual annual incentive that would have been payable to the Executive for the
calendar year that includes the Date of Termination based on the Company’s
actual performance against applicable goals and for Executive’s personal goals/
key initiatives, based on Executive’s assumed target level performance, if the
Executive had remained employed through the end of such calendar year; provided
however, that such amount shall be adjusted on a Pro Rata basis;


(D)continuation of the Executive’s medical, dental, vision, and Company-paid
basic life insurance coverage for twenty four (24) months. These benefits shall
be provided by the Company to the Executive beginning immediately upon the Date
of Termination. Such benefits shall be provided to the Executive at the same
coverage level and cost to the Executive as in effect immediately prior to the
Executive’s Date of Termination. Notwithstanding the above, these medical,
dental, vision and Company-paid basic life insurance benefits shall be
discontinued prior to the end of the stated continuation period in the event the
Executive receives substantially similar benefits from a subsequent employer, as
determined solely by the Company in good faith. For purposes of enforcing this
offset provision, the Executive shall be deemed to have a duty to keep the
Company informed as to the terms and conditions of any subsequent employment and
the corresponding benefits earned from such

11





--------------------------------------------------------------------------------




employment, and shall provide, or cause to provide, to the Company in writing
correct, complete, and timely information concerning the same;


(E)all outstanding and unvested stock options and SARs shall immediately vest
and shall remain exercisable for a period of twelve (12) months from the Date of
Termination or the last day of the option term, whichever occurs first.
Additionally, from time to time, the Company may declare “blackout” periods with
respect to Executive and/or designated employees of the Company during which
Executive and/or such employees are prohibited from engaging in certain
transactions in Company securities. The scheduled expiration date of stock
options and SARs pursuant to this subsection shall automatically, and without
further notice to the option/SAR holder, be extended by one business day for
each business day of the blackout period applied to the option/SAR holder (but
in no case longer than the option term);


(F)all restrictions on unvested shares of restricted stock and unvested
restricted stock units or deferred shares shall immediately lapse, with such
shares and units becoming non-forfeitable. The timing of the delivery of any
shares on account of the vesting of any restricted share units will be
determined under the terms of the Equity Incentive Plan (as most recently
amended and/or restated) and the award agreements thereunder;


(G)unearned performance shares and performance units shall become
non-forfeitable at one hundred percent of target; the timing of the delivery of
any shares or cash on account of the vesting of performance shares or
performance units will be determined under the terms of the Equity Incentive
Plan (as most recently amended and/or restated) and the award agreements
thereunder; and


(H)the Company will assist the Executive in finding other employment
opportunities by providing to him, at the Company’s limited expense, reasonable
professional outplacement services through the provider of the Company’s choice.
Such outplacement services shall terminate when the Executive finds other
employment. However, in no event shall such outplacement services continue for
more than 24 months following the Date of Termination.


(c)Indemnification of Legal Fees. Effective only upon a Change in Control, it is
the intent of the Company that the Executive not be required to incur the
expenses associated with the enforcement of his rights under this Amended
Agreement following such a Change in Control by litigation or other legal action
because the cost and expense thereof would substantially detract from the
benefits intended to be extended to the Executive hereunder following a Change
in Control. Accordingly, following a Change in Control if it should appear to
the Executive that the Company has failed to comply with any of its obligations
under this Amended Agreement which arose following a Change in Control or in the
event that the Company or any other person takes any action to declare this
Amended Agreement void or unenforceable, or institutes any litigation designed
to deny, or to recover from, the Executive the benefits intended to be provided
to the Executive hereunder, the Company irrevocably authorizes the Executive
from time to time to retain counsel of his choice, at the expense of the Company
as hereafter provided, to represent the Executive in connection with the
initiation or defense of any litigation or other legal action, whether by or
against the Company, or any Subsidiary, Director, officer, stockholder or other
person affiliated with the Company, in any jurisdiction. Notwithstanding any
existing or prior attorney-client relationship between the Company and such
counsel, the Company irrevocably consents to the Executive’s entering into an
attorney-client relationship with such counsel, and in that connection the
Company and the Executive agree that a confidential relationship shall exist
between the Executive and such counsel. Following a Change in Control, the
Company shall pay or cause to be paid and shall be solely responsible for any
and all attorneys’ and related fees and expenses incurred by the Executive as a
result of the Company’s failure to perform this Amended Agreement or any
provision hereof or as a result of the Company or any person contesting the
validity or enforceability of this Amended Agreement or any provision hereof as
aforesaid, provided any such reimbursement of attorneys’ and related fees and
expenses shall be made not later than December 31 of the year following the year
in which the Executive incurred the expense.



12





--------------------------------------------------------------------------------




15.Resolution of Disputes.


Any disputes arising under or in connection with this Amended Agreement shall be
resolved by third party mediation of the dispute and, failing that, by binding
arbitration, to be held in Cleveland, Ohio, in accordance with the rules and
procedures of the American Arbitration Association. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. The Company will pay the direct costs and expenses of such arbitration.
The Company will also reimburse the Executive for reasonable fees and expenses,
including reasonable attorney’s fees, incurred by the Executive in connection
with such arbitration, such reimbursement to be made monthly as such fees and
expenses are incurred. In the event Executive does not prevail at arbitration,
however, Executive will re-pay to the Company any and all expenses and fees
previously reimbursed by the Company.
Notwithstanding the provisions of this Section 15, the Parties agree that in the
event of any dispute between the Executive and the Company as to any of the
Executive’s obligations under Sections 11, 12, or 13, then the arbitration
requirements of this Section 15 shall not apply, and that instead, the Parties
must seek relief as to that dispute in a court of general jurisdiction in the
State of Ohio to be docketed, if available, on the commercial docket of that
court. The Parties hereby consent to the exclusive specific and general
jurisdiction of such court. The Executive hereby agrees that, by virtue of his
work for the Company, he has purposely availed himself of the benefits and
protections of the laws of the State of Ohio. In addition, in connection with
any such court action, the Executive acknowledges and agrees that the remedy at
law available to the Company for breach by Executive of any of his obligations
under Sections 11, 12, or 13 of this Agreement would be inadequate and that
damages flowing from such a breach would not readily be susceptible to being
measured in monetary terms. Accordingly, the Executive acknowledges, consents
and agrees that, in addition to any other rights or remedies which the Company
may have at law, in equity or under this Amended Agreement, upon adequate proof
of the Executive’s violation of any provision of Sections 11, 12, or 13 of this
Amended Agreement, the Company shall be entitled to immediate injunctive relief
and may obtain a temporary order restraining any threatened or further breach,
without the necessity of proof of actual damage.
16.Assignability; Binding Nature.


This Amended Agreement shall be binding upon and inure to the benefit of the
Company and any successor to the Company, including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise (and such successor shall thereafter
be deemed the “Company” for the purposes of this Amended Agreement), but shall
not otherwise be assignable, transferable or delegable by the Company.
The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Executive, expressly to assume and agree
to perform this Amended Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. No
rights or obligations of the Executive under this Amended Agreement may be
assigned or transferred by the Executive other than his rights to compensation
and benefits, which may be transferred only by will or operation of law. This
Amended Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees. This Amended Agreement is
personal in nature and neither of the parties hereto shall, without the consent
of the other, assign, transfer or delegate this Amended Agreement or any rights
or obligations hereunder except as expressly provided in Section 16 hereof.
Without limiting the generality of the foregoing, the Executive’s right to
receive payments hereunder shall not be assignable, transferable or delegable,
whether by pledge, creation of a security interest or otherwise, other than by a
transfer by his will or by the laws of descent and distribution and, in the
event of any attempted assignment or transfer contrary to this Section 16, the
Company shall have no liability to pay any amount so attempted to be assigned,
transferred or delegated.

13





--------------------------------------------------------------------------------




17.Entire Agreement.


This Amended Agreement contains the entire understanding and agreement between
the Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto.
18.Amendment or Waiver.


No provision in this Amended Agreement may be amended unless such amendment is
agreed to in writing and signed by the Executive and an authorized officer of
the Company. No waiver by either Party of any breach by the other Party of any
condition or provision contained in this Amended Agreement to be performed by
such other Party shall be deemed a waiver of a similar or dissimilar condition
or provision at the same or any prior or subsequent time. Any waiver must be in
writing and signed by the Executive or an authorized officer of the Company, as
the case may be.
19.Withholding.


The Company may withhold from any amounts payable under this Amended Agreement
all federal, state, city or other taxes as shall be required pursuant to any law
or government regulation or ruling.
20.Severability.


In the event that any provision or portion of this Amended Agreement shall be
determined to be invalid or unenforceable for any reason, in whole or in part,
the remaining provisions of this Amended Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by law
so as to achieve the purposes of this Amended Agreement.
21.Survivorship.


Except as otherwise expressly set forth in this Amended Agreement, the
respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment. Except as otherwise expressly
provided by this Amended Agreement, this Amended Agreement itself (as
distinguished from the Executive’s employment) may not be terminated by either
Party without the written consent of the other Party. Upon the expiration of the
term of the Amended Agreement, the respective rights and obligations of the
Parties shall survive such expiration to the extent necessary to carry out the
intentions of the Parties an embodied in the rights (such as vested rights) and
obligations of the Parties under this Amended Agreement.
22.References.


In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Amended Agreement to the Executive shall be
deemed, where appropriate, to refer to his beneficiary, estate or other legal
representative.
23.Governing Law.


This Amended Agreement shall be governed in accordance with the laws of Ohio
without reference to principles of conflict of laws.
24.Attorneys’ Fees.


Executive will be reimbursed his reasonable attorneys’ fees incurred with
respect to the negotiation of this Amended Agreement, provided that Executive
delivers to the Company proper documentation of the fees incurred no later than
September 1, 2015. The Company will make such reimbursement (or directly pay the
fees) no later than December 31, 2015.

14





--------------------------------------------------------------------------------




25.Section 280G.


(a)In the event that any payment or benefit received or to be received by the
Executive (including any payment or benefit received in connection with a Change
in Control or the termination of the Executive’s employment pursuant to the
terms of this Amended Agreement) (all such payments and benefits, together, the
“Total Payments”) would be subject (in whole or part), to any excise tax imposed
under Section 4999 of the Code, or any successor provision thereto (the “Excise
Tax”), then, after taking into account any reduction in the Total Payments
provided by reason of Section 280G of the Code in such other plan, program,
arrangement or agreement, the Company will reduce the Total Payments to the
extent necessary so that no portion of the Total Payments is subject to the
Excise Tax (but in no event to less than zero); provided, however, that the
Total Payments will only be reduced if (i) the net amount of such Total
Payments, as so reduced (and after subtracting the net amount of federal, state,
municipal and local income taxes on such reduced Total Payments and after taking
into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments), is greater than or equal to (ii)
the net amount of such Total Payments without such reduction (but after
subtracting the net amount of federal, state, municipal and local income taxes
on such Total Payments and the amount of Excise Tax to which the Executive would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments.


(b)In the case of a reduction in the Total Payments, the Total Payments will be
reduced in the following order: (i) payments that are payable in cash that are
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will
be reduced (if necessary, to zero), with amounts that are payable last reduced
first; (ii) payments and benefits due in respect of any equity valued at full
value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with the highest
values reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; (iii) payments that are payable
in cash that are valued at less than full value under Treasury Regulation
Section 1.280G-1, Q&A 24, with amounts that are payable last reduced first, will
next be reduced; (iv) payments and benefits due in respect of any equity valued
at less than full value under Treasury Regulation Section 1.280G-1, Q&A 24, with
the highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other
non-cash benefits not otherwise described in clauses (ii) or (iv) will be next
reduced pro-rata. Any reductions made pursuant to each of clauses (i)-(v) above
will be made in the following manner: first, a pro-rata reduction of cash
payment and payments and benefits due in respect of any equity not subject to
Section 409A of the Code, and second, a pro-rata reduction of cash payments and
payments and benefits due in respect of any equity subject to Section 409A of
the Code as deferred compensation.


(c)For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (i) no portion of the Total Payments
the receipt or enjoyment of which the Executive shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code will be taken into account; (ii) no portion of the
Total Payments will be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Executive and selected by the
accounting firm which was, immediately prior to the Change of Control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments will be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as set forth in Section 280G(b)(3) of the Code)
that is allocable to such reasonable compensation; and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments will be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.


(d)At the time that payments are made under this Amended Agreement, the Company
will provide the Executive with a written statement setting forth the manner in
which such payments were calculated and the basis for such calculations,
including any opinions or other advice the Company received from Tax Counsel,
the Auditor, or other advisors or consultants (and any such opinions or advice
which are in writing will be attached to the statement). All such calculations
and opinions shall be binding on the Company and the Executive.

15





--------------------------------------------------------------------------------






26.Notices.


All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed given when (a) delivered personally, (b) delivered
by certified or registered mail, postage prepaid, return receipt requested or
(c) delivered by overnight courier (provided that a written acknowledgment of
receipt is obtained by the overnight courier) to the Party concerned at the
address indicated below or to such changed address as such Party may
subsequently give such notice of:
If to the Company:
Diebold, Incorporated
5995 Mayfair Road
North Canton, Ohio 44720
Attention: Vice President and Chief Human Resources Officer


If to the Executive:


At the last residential address known by the Company


With a Copy to:


Jonathan Cohen, Esq.
Joseph & Cohen, P.C.
1855 Market Street
San Francisco, CA 94103


27.Headings.


The headings of the sections contained in this Amended Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Amended Agreement.
28.Counterparts.


This Amended Agreement may be executed in two or more counterparts.
29.Code Section 409A Compliance.


To the extent applicable, it is intended that this Amended Agreement comply with
the provisions of Section 409A of the Code. This Amended Agreement will be
administered in a manner consistent with this intent. References to Section 409A
of the Code will include any proposed, temporary or final regulation, or any
other formal guidance, promulgated with respect to such section by the U.S.
Department of Treasury or the Internal Revenue Service. Each payment or benefit
to be made or provided to the Executive under the provisions of this Amended
Agreement will be considered to be a separate payment and not one of a series of
payments for purposes of Section 409A of the Code.









16





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amended Agreement as of
the date first written above.


The Company




By: /s/ Sheila Rutt








By: /s/ Andreas W. Mattes
 
Sheila Rutt
Vice President,
Chief Human Resources Officer
 
Andreas W. Mattes




17



